Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8 and 10-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20110291495).

1. Lee et al. teach:
A voice coil motor 800 comprising: 
a base unit/bottom case 320; 
a yoke 210 disposed on the base unit (fig 3); 
a bobbin 150 disposed in the yoke; 
a coil 190 and a magnet 250 disposed in the yoke and configured to move the bobbin (via magnetic field produced by magnets 250) in an optical axis direction (for optical axis, see annotated fig 2 below); and 
an upper elastic member 400 coupled to the bobbin, 
wherein the bobbin comprises an upper surface/2nd bobbin (fig 3 below) disposed with the upper elastic member (fig 3 below), and first and second recesses recessed from the upper surface/2nd bobbin 120 of the bobbin (annotated fig 2 below), 
wherein the second recess is recessed deeper than the first recess from the upper surface of the bobbin (annotated fig 2 below), 
wherein the yoke comprises an inner yoke/prevention plate 216, wherein at least a portion of the inner yoke/prevention plate is disposed in the second recess (fig 2 below), and 
wherein the first recess is disposed next to the second recess so that the first recess is connected to the second recess when viewed from outside the bobbin (fig 2 below).

    PNG
    media_image1.png
    248
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    255
    776
    media_image2.png
    Greyscale

2. Lee et al. teach:
The voice coil motor of claim 1, wherein the first recess comprises a first surface facing a same direction with the upper surface of the bobbin, and wherein the first surface of the first recess is disposed at a position lower than the upper surface of the bobbin (fig 2 below).

    PNG
    media_image3.png
    248
    774
    media_image3.png
    Greyscale

3. Lee et al. teach:
The voice coil motor of claim 2, wherein the second recess comprises a first surface facing the same direction with the upper surface of the bobbin, and wherein the first surface of the second recess is disposed at a position lower than the first surface of the first recess (fig 2 below).

    PNG
    media_image4.png
    248
    774
    media_image4.png
    Greyscale



4. Lee et al. teach:
The voice coil motor of claim 3, wherein a first step is formed by the upper surface of the bobbin and the first surface of the first recess, and wherein a second step is formed by the first surface of the first recess and the first surface of the second recess.

    PNG
    media_image5.png
    248
    774
    media_image5.png
    Greyscale

5. Lee et al. teach:
The voice coil motor of claim 3, wherein, in the optical axis direction, a distance between the first surface of the first recess and the first surface of the second recess is greater than a distance between the upper surface of the bobbin and the first surface of the first recess (this is clear from the figs above).

6. Lee et al. teach:
The voice coil motor of claim 1, wherein the coil is disposed on an outer peripheral surface of the bobbin, wherein the second recess is recessed from the outer peripheral surface of the bobbin so that a space (fig 3 below) is formed between the bobbin and the coil, and wherein at least a portion of the inner yoke/prevention plate 216 is disposed in the space between/among the bobbin and the coil.

    PNG
    media_image6.png
    386
    667
    media_image6.png
    Greyscale

7. Lee et al. teach:
The voice coil motor of claim 1, wherein the coil is disposed on an outer peripheral surface of the bobbin, wherein the bobbin comprises a plurality of rotation prevention units (annotated fig below) formed on the outer peripheral surface of the bobbin, and wherein the second recess is disposed between the plurality of rotation prevention units.

    PNG
    media_image7.png
    209
    669
    media_image7.png
    Greyscale


8. Lee et al. teach:
The voice coil motor of claim 7, wherein the inner yoke is contacted to the rotation prevention unit of the bobbin when the bobbin is rotated about an optical axis (clear from fig 2 above).

10. Lee et al. teach:
The voice coil motor of claim 1, wherein the first recess is overlapped with the inner yoke in a circumferential direction about an optical axis (this is clear from fig 2 above).

11. Lee et al. teach:
 The voice coil motor of claim 1, wherein the first recess is disposed at both sides of the inner yoke in a circumferential direction about an optical axis (this is clear from fig 2 above).

12. Lee et al. teach:
The voice coil motor of claim 1, wherein, in a direction perpendicular to an optical axis and facing from the optical axis toward outside, at least a portion of the inner yoke is disposed between/among the bobbin and the coil (the inner yoke/prevention plate is disposed in the space which is between/among, see fig 3 above).



13. Lee et al. teach:
The voice coil motor of claim 1, wherein the inner yoke comprises at least two inner yokes spaced apart from each other (this is clear from fig 2 above).

14. Lee et al. teach:
The voice coil motor of claim 1, wherein the yoke comprises a lateral plate 214 disposed on the base unit (fig 3), and wherein the magnet is directly disposed on inner surface of the lateral plate of the yoke (fig 3).

15. Lee et al. teach:
The voice coil motor of claim 1, comprising a lower elastic member 420 coupled to a lower portion of the bobbin and formed as a pair spaced apart from each other.

16. Lee et al. teach:
A camera module, comprising the voice coil motor of claim 1; a lens coupled to the bobbin (abstract) of the voice coil motor; and an image sensor (para 0005).

    PNG
    media_image8.png
    181
    868
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    103
    857
    media_image9.png
    Greyscale


17. Lee et al. teach:
A mobile phone (para 005 above) comprising the camera module of claim 16.

18. Lee et al. teach:
A voice coil motor 800 comprising: 
a base unit/bottom case 320; 
a yoke 210 disposed on the base unit (fig 3); 
a bobbin 150 disposed in the yoke; 
a coil 190 and a magnet 250 disposed in the yoke and configured to move the bobbin (via magnetic field produced by magnets 250) in an optical axis direction (for optical axis, see annotated fig 2 below); and 
an upper elastic member 400 coupled to the bobbin, 
wherein the bobbin comprises first and second recesses (fig 2 above) recessed from the upper surface/2nd bobbin 120 of the bobbin (annotated fig 2 above), 
wherein the second recess is recessed deeper than the first recess from the upper surface of the bobbin (annotated fig 2 above), 
wherein the yoke comprises an inner yoke/prevention plate 216, wherein at least a portion of the inner yoke/prevention plate is disposed in the second recess (fig 2 above), and 
wherein the first recess is disposed next to the second recess so that the first recess is connected to the second recess when viewed from outside the bobbin (fig 2 above).
 

20. Lee et al. teach:
A voice coil motor 800 comprising: 
a base unit/bottom case 320; 
a yoke 210 disposed on the base unit (fig 3); 
a bobbin 150 disposed in the yoke; 
a coil 190 and a magnet 250 disposed in the yoke and configured to move the bobbin (via magnetic field produced by magnets 250) in an optical axis direction (for optical axis, see annotated fig 2 below); and 
an upper elastic member 400 coupled to the bobbin.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834